Citation Nr: 1202478	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a degenerative spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Travel Board hearing was scheduled for January 2011; however, the Veteran failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

This appeal was previously before the Board in June 2011, at which time it was remanded to obtain outstanding records and to afford the Veteran another VA examination.  Notice was sent to the Veteran pertaining to the outstanding records and requesting that he complete a necessary authorization and release form; however, no reply was received such that the outstanding private and state records could not be obtained.  VA treatment records were received reflecting the earlier VA examination and radiograph.  The Veteran was afforded a VA examination in July 2011.  For the reasons discussed below, another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the remand instructions the Veteran was afforded another VA examination for a spinal disability in July 2011.  At that time, the claims folder was available and reviewed, and it contained service treatment records which showed complaints and treatment of back pain while in service.  Following examination, in which the examiner assessed the Veteran as having lumbar degenerative disc disease status-post L4 laminectomy, the examiner opined that it was less likely as not, "less than 50/50 probability," that the disability was caused by or a result of service.  The examiner reasoned in part that she was unable to confirm if the Veteran sustained and was treated for low back pain while in the service based on review of the claims folder.  The examiner observed that to adequately provide a cause and effect relationship with degenerative disc disease caused by the military would require an X-ray before having back pain and present day imaging, and that no X-ray of the low back during military service had been located.  

The Board observes that the examiner did not consider the service treatment records that discussed in-service back pain.  Specifically, service treatment records show that in July 1968, the Veteran reported his back ached from driving, particularly in the lumbosacral area.  In August 1968 the Veteran was again seen reporting a backache.  In September 1968 the Veteran reported back pain, this time describing it as severe when standing at attention, such that light duty was recommended.  In May 1969 the Veteran reported pain in his coccyx area while driving, and the impression was of mild back pain.  Treatment included Robaxin and back exercises.  As such, an addendum opinion should be obtained which considers service treatment records documenting such complaints of low back pain.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, during his December 2006 VA examination, the Veteran reported that he initially injured his low back in 1968 during his deployment to Vietnam.  He reported that following evaluation and X-rays taken at the local hospital, he was diagnosed as having severe strain of his low back, and placed on light duty status.  Then, in April 2008 the Veteran reported that a medic had taken an X-ray of his low back following the in-service accident, and told him his back was simply swollen and to take Aspirin.  Although service treatment records are associated with the claims folder, there is currently no X-ray record of the spine.  On remand, such X-ray evidence should be specifically requested.  

The Board also observes that in August 2006 the Veteran wrote explaining that as a heavy duty truck driver for the U.S. Army he drove with truck convoys in Vietnam.  He described an incident in October 1968 when he rear ended the truck in front of him and they both crashed, for which he received an Article 15.  The Veteran reported that ever since that incident he experienced back problems.  The Board observes that it is unclear whether all personnel records have been obtained, as there is currently no Article 15 documentation included in the claims folder.  As such, on remand, service personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding service treatment records, in particular, all radiology reports.  

2.  Request all outstanding personnel records, in particular any records concerning an Article 15 due to an in-service motor vehicle accident.

3.  Following the receipt of any available outstanding records, forward the Veteran's VA claims folder to a neurosurgeon or orthopedic spine surgeon for the purpose of obtaining an opinion regarding the etiology of the Veteran's degenerative spine disability.  The claims folder must be provided to the examiner for review.  If the neurosurgeon or orthopedic spine specialist concludes an examination of the Veteran must be conducted to provide the following opinion, this should be scheduled.  Following a review of the relevant medical evidence, the examiner should provide an opinion as to whether it is at least as likely as not that any current degenerative spine disability is related to the Veteran's service.  The examiner should specifically discuss the in-service complaints of back pain.  The examiner should provide a rationale for all conclusions reached.

4.  After undertaking any additional indicated development, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


